United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, DAVIE BRANCH,
Davie, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-744
Issued: December 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2011 appellant filed a timely appeal of the January 10, 2011 overpayment
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this overpayment case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $357.65 from October 29 through December 7,
2007 because she received augmented compensation but had no dependents; (2) whether she was
at fault in the creation of the $357.65 overpayment and, therefore, ineligible for waiver of the
recovery; and (3) whether OWCP properly required repayment of the overpayment by a one-time
deduction of $357.65 from her continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that she was not at fault in creating the overpayment
because she presumed that her daughter and grandchildren were dependents since they lived with
her and her daughter was unemployed. She further contends that she is unable to repay the
overpayment due to financial hardship.
FACTUAL HISTORY
OWCP accepted that on December 13, 2000 appellant, then a 40-year-old clerk, sustained
cervical, thoracic and lumbar strains and aggravation of cervical disc and lumbar degeneration as
a result of lifting a 36-pound parcel into a crab cage while working at the employing
establishment. Appellant stopped work.
In a February 19, 2002 letter, OWCP advised appellant that she was being placed on the
periodic compensation rolls for temporary total disability at the augmented rate of 75 percent of
her monthly pay.2 Appellant was instructed to inform OWCP of any change in the status of her
claimed dependents. OWCP specifically advised her as follows: “If you claimed only one
dependent, DO NOT CASH CHECKS RECEIVED AFTER THE CHANGE IN STATUS of this
dependent. Otherwise, an overpayment of compensation may result. Return the checks
promptly to this office.”
In EN1032 forms covering the 15 months prior to their completion on December 29,
2003, October 25, 2004 and September 26, 2009, appellant listed “no” in response to a question
regarding whether she was receiving compensation for a dependent. In the December 29, 2003
Form EN1032, she asked for the definition of a dependent in response to the question of whether
she was entitled to receive compensation for that dependent. Appellant stated that her
unemployed daughter lived with her. In the October 25, 2004 Form EN1032, she indicated that
her daughter, who was born on December 4, 1982, had withdrawn from continuing education in
June 2004. In the September 26, 2009 Form EN1032, appellant indicated not applicable in
response to a question regarding whether she was entitled to receive compensation for the
claimed dependent. Part C of Form EN1032, entitled Dependents, described the applicable
compensation rates for an individual with dependents (75 percent) and without dependents
(66 2/3 percent). The form also described who and under what circumstances a person can be
claimed as a dependent. After providing general information about compensation rates and
eligible dependents, Form EN1032 specifically inquired about whether appellant was claiming
compensation on account of dependents, such as children and whether there had been any
changes in dependent status that might effect entitlement. Part H of the form included a
certification that reads in part: “I understand that I must immediately report to OWCP ... any
change in the status of claimed dependents....”
In a May 6, 2010 health benefits election form, appellant indicated that her daughter
reached age 22 on December 4, 2004. A May 7, 2010 OWCP memorandum noted that she had
not advised it about her daughter’s age. Federal heath benefits did not provide coverage for a
dependent commencing on the dependent’s 22nd birthday. The health benefits code was changed
2

In a February 27, 2006 decision, OWCP reduced appellant’s compensation to zero on the grounds that her actual
earnings in a modified window service technician position fairly and reasonably represented her wage-earning
capacity.

2

to 104 commencing January 17, 2010. A refund was due for various periods including,
October 29 through December 7, 2007. An overpayment of compensation determination was
recommended for the same period due to a change in the compensation rate from 75 percent to
66 2/3 percent.
On September 30, 2010 OWCP notified appellant of its preliminary determination that
she received an overpayment of $357.65 because she received compensation at the augmented
rate from October 29 to December 7, 2007 even though she did not have a dependent. It
calculated the overpayment by subtracting the amount of compensation she actually received
from the amount to which she was entitled had it used the proper payrate and health benefit
deductions. In an attached worksheet, OWCP noted that appellant received $4,363.20 in
compensation from which $217.66 was deducted for health benefits, totaling $4,145.54. She
should have received $3,878.40 in compensation and $90.51 for health benefits. She should
have been paid at the 66 2/3 percent statutory rate for claimants without dependents; or a total of
$3,787.89. The difference of $357.65 represented the overpayment. OWCP found that appellant
was at fault in the creation of the overpayment because she knew or should have known that the
amount of the compensation she received was incorrect. It requested that appellant complete the
enclosed overpayment recovery questionnaire and submit supporting financial documents.
Additionally, it notified her that, within 30 days of the date of the letter, she could request a
telephone conference, a final decision based on the written evidence or a prerecoupment hearing.
Appellant did not respond.
In a January 10, 2011 decision, OWCP finalized the overpayment determination in the
amount of $357.65. It found that appellant did not submit any evidence refuting the amount of
the overpayment or finding of fault and directed recovery of the overpayment by making a
one-time deduction of $357.65 from appellant’s continuing compensation benefits.3
LEGAL PRECEDENT -- ISSUE 1
FECA4 provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.5 If the
disability is total, the United States shall pay the employee during the disability monthly
compensation equal to 66 2/3 percent of her monthly pay, which is known as the basic statutory
rate for total disability.6 Where the employee has one or more dependents as defined in FECA,
he or she is entitled to have his or her basic compensation augmented at the rate of 8 1/3 percent,
for a total of 75 percent of monthly pay.7 A dependent includes a student, which under 5 U.S.C.
3

On appeal, appellant has submitted new evidence. However, the Board cannot consider evidence that was not
before OWCP at the time of the final decision. See 20 C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G.,
58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. § 8101 et seq.

5

Id. at § 8102(a).

6

Id. at § 8105(a).

7

Id. at § 8110(b).

3

§ 8101 means an individual under 23 years of age who has not completed four years of education
beyond high school and is pursuing a full-time course of study.8 If a claimant receives
augmented compensation during a period where she has no eligible dependents, the difference
between the compensation she was entitled to receive at the two-thirds compensation rate and the
augmented compensation received at the three-quarters rate constitutes an overpayment of
compensation.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $357.65 for the period October 29 through December 7, 2007. On May 6, 2010 appellant
advised OWCP that her daughter was 22 years old as of December 4, 2004. OWCP paid her
compensation at the augmented rate of 75 percent of her monthly pay from October 29 through
December 7, 2007 instead of at the 66 2/3 percent rate for employees with no qualifying
dependents. Accordingly, appellant received an overpayment of compensation.
OWCP paid appellant $4,363.20 at the augmented rate for the period October 29 through
December 7, 2007. Appellant should have been paid $3,878.40. OWCP also deducted $217.66
in health benefits at the augmented rate for the same period. It should have deducted $90.51.
Appellant consequently received an overpayment of $357.65, the difference between the
compensation and health benefits deductions to which she was entitled at the 2/3 rate and the
augmented compensation she received and the health benefits deductions at the 3/4 rate.10 The
Board will affirm the fact and amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA11 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.” Section 10.433 of OWCP’s implementing regulations12 provide
that, in determining whether a claimant is at fault, OWCP will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
8

Id. at § 8110(a).

9

Diana L. Booth, 52 ECAB 370 (2001).

10

Id.

11

5 U.S.C. § 8129(b).

12

20 C.F.R. § 10.433.

4

“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.13
ANALYSIS -- ISSUE 2
The Board finds that appellant was at fault in the creation of the overpayment because
she accepted payments she knew or should have known to be incorrect. Payment from
October 29 through December 7, 2007 was not proper because they were made at the augmented
three-fourths rate. As appellant had no dependents after her daughter turned 22 years old on
December 4, 2004, she was only entitled to compensation at the statutory two-thirds rate.
As early as February 19, 2002, appellant was made aware of the fact that she was being
compensated at the 75 percent rate because of one or more dependents. When she was first
placed on the periodic compensation rolls, she was instructed to inform OWCP of any change in
the status of any dependents claimed to avoid an overpayment of compensation. In several
EN1032 forms, including those completed by appellant on December 29, 2003, October 25, 2004
and September 26, 2009, OWCP specifically advised her of the standards under FECA for
claiming a dependent. Appellant presumably read Form EN1032 on multiple occasions when
she signed the above-noted certification.
The Board finds that appellant accepted payments she knew or should have known to be
incorrect. Not only did the initial award notification advise her of her responsibility to correctly
identify her eligible dependents, but she was also reminded of this obligation on the EN1032
forms she signed on December 29, 2003, October 25, 2004 and September 26, 2009. Part C of
Form EN1032, entitled Dependents, described the applicable compensation rates for an
individual with dependents (75 percent) and without dependents (66 2/3 percent). The form also
described who and under what circumstances a person can be claimed as a dependent. After
providing general information about compensation rates and eligible dependents, Form EN1032
specifically inquired about whether one is claiming compensation on account of other
dependents, such as children and whether there have been any changes in dependent status that
might effect entitlement. Part H of the form includes a certification that reads in part: “I
understand that I must immediately report to OWCP ... any change in the status of claimed
dependents....” Appellant presumably read Form EN1032 on multiple occasions when she
signed the above-noted certification.
Given the specificity of Form EN1032, the Board finds that appellant knew or should
have known that she was not entitled to claim her daughter as a dependent. The Board,
therefore, finds that she was at fault in creating the overpayment of compensation benefits, as she
accepted payments she knew or should have known to be incorrect. Because appellant was at
fault, she is not eligible for a waiver of recovery of the overpayment.
13

Id. at § 10.433(b).

5

On appeal, appellant contested the finding that she was not at fault in creating the
overpayment as she presumed that her daughter and grandchildren were eligible dependents
since they lived with her and her daughter was unemployed. As a recipient of compensation,
appellant had the responsibility to promptly notify OWCP as to status of any claimed
dependents.14
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provide that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize hardship.15
ANALYSIS -- ISSUE 3
OWCP determined that the $357.65 overpayment would be recovered from continuing
compensation. Because appellant failed to submit the requested financial documentation, OWCP
did not abuse its discretion in determining to make a one-time payment of $357.65 from her
continuing compensation. The Board will affirm OWCP’s January 10, 2011 decision on the
issue of rate of recovery.16
On appeal, appellant contended that recovery of the overpayment would cause an undue
financial hardship. However, this argument was not raised before OWCP and the Board may not
consider it for the first time on appeal.17
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
$357.65 from October 29 through December 7, 2007. The Board further finds that OWCP
properly found that she was at fault in creating the overpayment and, therefore, ineligible for
wavier of the recovery. Lastly, the Board finds that OWCP did not abuse its discretion in
directing recovery of the overpayment by making a one-time deduction of $357.65 from
appellant’s continuing compensation benefits.

14

Id. at § 501.2(c)(1).

15

Id. at § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

16

The Board has jurisdiction to review the issue of recovery of an overpayment in those cases where OWCP
seeks recovery from continuing compensation benefits. See Desiderio Martinez, 55 ECAB 245, 251 (2004).
17

Supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

